BELCHER, Judge.
Upon a plea of not guilty on a jury trial, appellant was convicted of selling whiskey in a dry area; the punishment, a fine of $200.00.
The testimony shows that on February 8, 1959, appellant sold whiskey in Fisher County, a dry area, the sufficiency of which the appellant does not challenge, and it supports the conviction.
No prior convictions were alleged for enhancement in the state’s pleadings.
Appellant testified in his own behalf, and on cross-examination the state’s attorney asked if he had been convicted of selling whiskey in Fisher County in 1951. Over his objection, he answered that he had been so convicted. Appellant then requested the court to strike the question and answer and instruct the jury not to consider them for any purpose. His request was refused and he excepted.
The testimony of the prior conviction in 1951 was not admissible for any purpose, and appellant’s objection thereto should have been sustained and his request granted. Palmer v. State, 154 Texas Cr. Rep. 536, 229 S.W. 2d 174; Davidson v. State, 161 Texas Cr. Rep. 486, 278 S.W. 2d 861.
For the error pointed out the judgment is reversed and the cause remanded.
Opinion approved by the Court.